Exhibit 10.48

 

U.S. GUARANTEE AGREEMENT

 

THIS U.S. GUARANTEE AGREEMENT dated as of January 18, 2011 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish public limited company
(“STX”), SEAGATE HDD CAYMAN, an exempted limited liability company organized
under the laws of the Cayman Islands (the “Borrower”), each of the subsidiaries
of STX listed on Schedule I hereto (each such subsidiary individually, a
“Subsidiary” and, collectively, the “Subsidiaries”; and each such Subsidiary,
the Borrower and STX, individually, a “Guarantor” and, collectively, the
“Guarantors”) and THE BANK OF NOVA SCOTIA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

 

Reference is made to the Credit Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among STX, the Borrower, the lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent.  Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The (i) Lenders have agreed to make Loans to the Borrower, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement and (ii) the other Secured Parties counterparties to the Platinum
Leases have agreed to continue to provide Platinum Leases to STX, the Borrower
or  the Subsidiaries.  Each of STX and each Subsidiary acknowledges that it will
derive substantial benefit from the making of the Loans by the Lenders and the
issuance of Letters of Credit by the Issuing Banks, and each of STX, the
Borrower and the Subsidiaries acknowledge that it will derive substantial
benefit from the making of the financial and other accommodations and other
arrangements provided by the other Secured Parties.  The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit are
conditioned on, among other things, the execution and delivery by the Guarantors
of a Guarantee Agreement in the form hereof.  As consideration therefor and in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit and the other Secured Parties to continue or enter into additional
Platinum Leases and provide other financial and other accommodations and
arrangements to the Loan Parties, the Guarantors are willing to execute this
Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Guarantee.  Each Guarantor unconditionally, irrevocably and
absolutely guarantees, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, the Obligations (including all such
amounts which would become due but for the operation of the automatic stay under
Section 362(a) of the United States Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. §502(b) and §506(b) and any other laws of similar application); provided,
that to the extent relevant under applicable law, each Guarantor shall only be
liable under this Guaranty for the maximum amount of such liability that can be
hereby incurred without rendering this Guaranty, as it relates to such
Guarantor, voidable under applicable law relating to

 

--------------------------------------------------------------------------------


 

financial assistance, fraudulent conveyance, fraudulent transfer or laws of
similar application, and not for any greater amount, provided further that the
guarantees and indemnities given by STX pursuant to this Agreement shall only
apply to the extent that the parties whose obligations are guaranteed hereunder
are subsidiaries of STX.  For the purposes of this further proviso, the term
“subsidiary” shall have the meaning given to it in Section 155 of the Companies
Act 1963 (as amended) (Ireland).  Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any extension or renewal of any
Obligation.Notwithstanding anything in this Agreement or any other Loan Document
to the contrary, no Obligation of any U.S. Loan Party shall be required to be
Guaranteed by any CFC Subsidiary or any Qualified CFC Holding Company, in each
case of any U.S. Subsidiary.

 

SECTION 2.  Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.  To the
fullest extent permitted by applicable law, the obligations of each Guarantor
hereunder shall not be affected by, and shall remain unconditional, irrevocable
and absolute irrespective of: (a) the failure of the Administrative Agent or any
other Secured Party (i) to assert any claim or demand or to enforce or exercise
any right or remedy against the Borrower or any other Guarantor under the
provisions of the Credit Agreement, any other Loan Document or any Platinum
Lease or otherwise or (ii) to exercise any right or remedy against any other
Guarantor of, or collateral securing, any Obligations, (b) any rescission,
waiver (except the effect of any waiver obtained pursuant to Section 12(b)),
amendment or modification of, or any release from any terms or provisions of any
other Loan Document or Platinum Lease, any other Guarantee or any other
agreement (in each case pursuant to the terms thereof), including with respect
to any other Guarantor under this Agreement, or (c) any addition, exchange or
release of any collateral or of any Person that is (or will become) a guarantor
(including a Guarantor hereunder) of the Obligations, or any surrender or
non-perfection of any collateral, or any amendment to, or waiver or release of,
or addition to, or consent to or departure from, any other guaranty held by any
Secured Party securing any of the Obligations; or (d) any other circumstance
which might otherwise constitute a defense available to, or a legal or equitable
discharge of, any Guarantor.

 

SECTION 3.  Security.  Each of the Guarantors authorizes the Administrative
Agent and each of the other Secured Parties to (a) take and hold security for
the payment of its guarantee hereunder and the Obligations and exchange,
enforce, waive and release any such security, (b) apply such security and direct
the order or manner of sale thereof as they in their sole discretion may
determine and (c) release or substitute any one or more endorsees, other
Guarantors or other obligors.

 

SECTION 4.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other Person.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.  No Discharge or Diminishment of Guarantee.  The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of all the Loan Document Obligations and payment of, or provision for, the
Specified Obligations to the relevant Secured Parties as set forth in Section 10
in order for the Termination Date to occur), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations (or any agreement evidencing the
Obligations) or otherwise.  Without limiting the generality of the foregoing,
the obligations of each Guarantor hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under  the
Credit Agreement, any other Loan Document or any other agreement relating to the
Obligations, by any waiver or modification of any provision of any thereof, by
any default, failure or delay, wilful or otherwise, in the performance of the
Obligations, or the failure to perfect any security interest in, or the release
of, any of the security held by or on behalf of the Administrative Agent or any
other Secured Party, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of any Guarantor as a matter of at law or in equity
(other than the payment in full in cash of all the Loan Document Obligations and
payment of, or provision for, the Specified Obligations to the relevant Secured
Parties as set forth in Section 10 in order for the Termination Date to occur).

 

SECTION 6.  Defenses of Borrower Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or the unenforceability of the Obligations (or any
agreement evidencing the Obligations) or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower or any other
Guarantor, other than the final payment in full in cash of all the Loan Document
Obligations (or, in the case of an action seeking payment of less than all the
Loan Document Obligations, payment in full in cash of the portion of the Loan
Document Obligations sought in such action) and payment of, or provision for,
the Specified Obligations to the relevant Secured Parties as set forth in
Section 10 in order for the Termination Date to occur.  The Administrative Agent
(and from and after the Loan Document Termination Date, the other Secured
Parties) may, at their election, foreclose on any security held by one or more
of them by one or more judicial or nonjudicial sales, accept an assignment of
any such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other
Guarantor or exercise any other right or remedy available to them against the
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Termination Date
(as defined in Section 10) has occurred.  Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor or guarantor, as the case may be, or
any security.

 

SECTION 7.  Agreement to Pay; Subordination.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at

 

3

--------------------------------------------------------------------------------


 

law or in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower or any other Guarantor to pay any Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Secured Party as designated
thereby in cash the amount of such unpaid Obligations.  Upon payment by any
Guarantor of any sums to the Administrative Agent or any Secured Party as
provided above, all rights of such Guarantor against the Borrower or such other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment until the occurrence of the
Termination Date.  If any amount shall erroneously be paid to any Guarantor on
account of such subrogation, contribution, reimbursement, indemnity or similar
right, such amount shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Administrative Agent (or if the Credit
Agreement is no longer in effect and all Loan Document Obligations have been
paid in full in cash but the Termination Date has not occurred, then to the
remaining Secured Parties as their interests shall appear) to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

SECTION 8.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of each Loan Party’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Secured Parties will have any duty to advise any Guarantor of
information known to it or any of them regarding such circumstances or risks.

 

SECTION 9.  Representations and Warranties; Covenants.  (a) Each Guarantor
represents and warrants as to itself that all representations and warranties
relating to it contained in the Credit Agreement are true and correct in all
material respects on the date hereof and as of the date of a Borrowing or the
date of issuance, amendment, renewal or extension of a Letter of Credit, as
applicable, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

 

(b) Each Guarantor covenants and agrees it will perform, comply with and be
bound by all of the covenants contained in the Credit Agreement which are
applicable to such Guarantor or its properties.

 

SECTION 10.  Termination.  The guarantees made hereunder shall terminate on the
date (a) when all the Loan Document Obligations have been paid in full in cash,
the Commitments have expired or been terminated, the principal of and interest
on each Loan and all fees payable under the Loan Documents shall have been paid
in full, all Letters of Credit shall have expired or been terminated (or
otherwise provided for in a manner satisfactory to the applicable Issuing Bank)
and all LC Disbursements shall have been reimbursed (the “Loan Document
Termination Date”) and (b) if any Platinum Lease Obligations or Obligations
under the Swap Agreements referred in clause (b) of the definition of
“Obligations” in the Credit Agreement (such Obligations, together with the
Platinum Lease Obligations, collectively, the “Specified

 

4

--------------------------------------------------------------------------------


 

Obligations”) remain outstanding on the Loan Document Termination Date, when
STX, the Borrower or any Subsidiary shall have either (i) delivered cash
collateral in which the applicable Secured Party shall have a first priority
security interest in the amount of the outstanding Specified Obligations owing
to such Secured Party (unless the Secured Party agrees to lesser amount in its
sole discretion), on terms and conditions reasonably satisfactory to such
Secured Party or (ii) made other collateral arrangements regarding the
outstanding Specified Obligations owing to, and commitments remaining from, the
applicable Secured Party as are reasonably satisfactory to such Secured Party
(referred to as the “Termination Date”).  The guarantees made hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Secured Party or any Guarantor upon the bankruptcy or
reorganization of the Borrower, any Guarantor or otherwise.  In the event that
any Guarantor ceases to be a Subsidiary (as such term is used in the Credit
Agreement) pursuant to a transaction permitted under the Credit Agreement, such
Guarantor shall be released from its obligations under this Agreement without
further action.  Upon the release of a Guarantor from its obligations under this
Agreement pursuant to this Section 10, and at the sole expense of such
Guarantor, the Administrative Agent shall execute and deliver to such Guarantor
such documents as such Guarantor may reasonably request to evidence such
termination or release.

 

SECTION 11.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns.  This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and their respective
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the other Secured Parties, and their respective
successors and assigns, except that no Guarantor shall have the right to assign
its rights or obligations hereunder or any interest herein without the prior
written consent of each Lender (and any such attempted assignment without such
consent shall be void).  This Agreement shall be construed as a separate
agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

SECTION 12.  Waivers; Amendment.  (a)  No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent hereunder
and of the other Secured Parties under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which

 

5

--------------------------------------------------------------------------------


 

given.  No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, subject to any consent required in accordance with
Section 9.02 of the Credit Agreement (or, if the Loan Document Obligations have
been paid in full in cash and the Credit Agreement has been terminated prior to
the Termination Date, then with the consent of any remaining Secured Parties
whose Specified Obligations continue to be guaranteed hereby).

 

SECTION 13.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 14.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement or, if the
Loan Document Obligations have been paid in full in cash and the Credit
Agreement has been terminated prior to the Termination Date, then as specified
in writing by any remaining Secured Parties whose Specified Obligations continue
to be guaranteed hereby).  All communications and notices hereunder to each
Guarantor shall be given to it at its address or telecopy number set forth in
Schedule I hereto, with a copy to the Borrower.

 

SECTION 15.  Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Secured Parties
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans and the issuance of the Letters of Credit, regardless of any
investigation made by the Secured Parties or on their behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect until the
Termination Date has occurred.

 

(b)  In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 16.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as

 

6

--------------------------------------------------------------------------------


 

provided in Section 11.  Delivery of an executed signature page to this
Agreement by facsimile or Adobe .pdf transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 17.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement,
which are herby incorporated into this Agreement by this reference.

 

SECTION 18.  Jurisdiction; Consent to Service of Process.  (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.

 

(b)  Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section 18.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(a)           (c)  Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 14.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.  Each Guarantor hereby appoints Seagate
Technology (US) Holdings, Inc. as its agent for service of process in the United
States and Seagate Technology (US) Holdings, Inc. hereby accepts such
appointment.  Seagate Technology (US) Holdings, Inc. agrees that its appointment
is irrevocable so long as any Termination Date has not occurred and that it
shall give the Administrative Agent at least 10 Business Days notice of any
change to its address upon which service of process can be made on it pursuant
to this Section.  In any event, the address at which service of process can be
made shall be an address located in New York or California.

 

SECTION 19.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDINGS DIRECTLY OR

 

7

--------------------------------------------------------------------------------


 

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

SECTION 20.  Additional Guarantors.  Pursuant to Section 5.13 of the Credit
Agreement and the Collateral and Guarantee Requirement, certain Subsidiaries
formed or acquired after the Effective Date are required to execute a Guarantee
Agreement.  Upon execution and delivery after the date hereof by the
Administrative Agent and such a Subsidiary of an instrument in the form of
Annex 1 hereto, such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein.  The execution
and delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

SECTION 21.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party to or for the credit or the account of any
Guarantor against any or all the obligations of such Guarantor then existing
under this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document.  The applicable Secured Party
shall notify STX and the Administrative Agent of such setoff and application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section 21. 
The rights of each Secured Party under this Section 21 are in addition to other
rights and remedies (including any other rights of setoff) that such Secured
Party may have.

 

SECTION 23.  Tax Indemnification.  Each Guarantor hereby agrees to be bound by
the terms of Section 2.16 of the Credit Agreement, insofar as any provision of
such Section applies to any Loan Party.

 

SECTION 24.  Other Guarantee Agreements.  If any conflict or inconsistency
exists between this Agreement and any other guarantee agreements with a Secured
Party providing guarantees for the Specified Obligations, this Agreement shall
govern until the Termination Date.

 

8

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

GIVEN under the Common Seal of

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

in the presence of:

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Authorized Officer

 

 

 

 

 

 

Witness signature:

/s/ RICHARD CALOCA

 

Name:

Richard Caloca

 

Address:

920 Disc Drive, Scotts Valley, CA

 

Occupation:

Assistant Treasurer

 

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY HDD HOLDINGS

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY INTERNATIONAL

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: General Counsel & Secretary

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (IRELAND)

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: President

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

MAXTOR GLOBAL LTD.

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: President

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Vice President

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE INTERNATIONAL (JOHOR) SDN. BHD.

 

 

 

 

 

 

 

By:

/s/ STEPHEN SEDLER

 

 

Name: Stephen Sedler

 

 

Title: Assistant Secretary

 

 

 

 

By:

/s/ PEK (RICKY) CHONG

 

 

Name: Pek (Ricky) Chong

 

 

Title: Director

 

 

 

 

By:

/s/ KEAN CHEONG OH

 

 

Name: Kean Cheong Oh

 

 

Title: Company Representative

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (THAILAND) LIMITED

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Director

 

 

 

 

By:

/s/ JEFF NYGAARD

 

 

Name: Jeff Nygaard

 

 

Title: Director

 

 

 

 

By:

/s/ WANATEE VONGTHAI

 

 

Name: Wanatee Vongthai

 

 

Title: Director

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

PENANG SEAGATE INDUSTRIES (M) SDN. BHD.

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ PEK (RICKY) CHONG

 

 

Name: Pek (Ricky) Chong

 

 

Title: Secretary & Shareholder Representative

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Shareholder Representative

 

 

 

 

 

 

 

By:

/s/ MUI YIN CHANG

 

 

Name: Mui Yin Chang

 

 

Title: Alternate Shareholder Representative

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (US) HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

i365 INC.

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY LLC

 

 

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ TERESA WU

 

 

Name: Teresa Wu

 

 

Title: Director

 

[Signature Page to U.S. Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to the

U.S. Guarantee Agreement

 

Guarantor

 

Address for all Guarantors

Seagate Technology Public Limited Company

 

c/o Seagate Technology LLC

920 Disc Drive

Scotts Valley, CA 95067

Seagate Technology

 

 

Seagate Technology HDD Holdings

 

 

Seagate Technology (US) Holdings, Inc.

 

 

i365 Inc.

 

 

Seagate Technology LLC

 

 

Maxtor Global Ltd.

 

 

Seagate Technology International

 

 

Seagate International (Johor) Sdn. Bhd.

 

 

Seagate Technology (Thailand) Limited

 

 

Penang Seagate Industries (M) Sdn. Bhd.

 

 

Seagate Technology (Ireland)

 

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to the

U.S. Guarantee Agreement

 

SUPPLEMENT NO. [   ]

 

This SUPPLEMENT NO. [   ] dated as of [     ] (this “Supplement”), to the U.S.
Guarantee Agreement dated as of January 18, 2011 (as the same may be amended,
supplemented or otherwise modified from time to time, the “U.S. Guarantee
Agreement”), among SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish company
(“STX”), SEAGATE HDD CAYMAN, an exempted limited liability company organized
under the laws of the Cayman Islands (the “Borrower”), each of the subsidiaries
of STX from time to time party thereto (each such subsidiary individually, a
“Subsidiary” and, collectively, the “Subsidiaries”; and each such Subsidiary,
the Borrower and STX, individually, a “Guarantor” and, collectively,  the 
“Guarantors”) and THE BANK OF NOVA SCOTIA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

 

A.  Reference is made to the Credit Agreement dated as of January 18, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among STX, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the U.S. Guarantee Agreement and the
Credit Agreement.

 

C.  The Guarantors have entered into the U.S. Guarantee Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Pursuant to Section 5.13 of the Credit Agreement and the Collateral and
Guarantee Requirement, certain Subsidiaries formed or acquired after the
Effective Date are required to execute a Guarantee Agreement.  Section 20 of the
U.S. Guarantee Agreement provides that additional Subsidiaries may become
Guarantors under the U.S. Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the U.S. Guarantee Agreement in
order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.  In accordance with Section 20 of the U.S. Guarantee Agreement, the
New Guarantor by its signature below becomes a Guarantor under the U.S.
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Guarantor hereby (a) agrees to all the terms
and provisions of the U.S. Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof, except to the extent a representation and warranty expressly
relates solely to a specific date, in which case such representation and
warranty shall be true and correct on such date.  Each

 

--------------------------------------------------------------------------------


 

reference to a “Guarantor” in the U.S. Guarantee Agreement shall be deemed to
include the New Guarantor.  The U.S. Guarantee Agreement is hereby incorporated
herein by reference.

 

SECTION 2.  The New Guarantor represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent.  Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the U.S. Guarantee
Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the U.S. Guarantee Agreement.  All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

 

SECTION 8.  The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent (but subject to Section 9.03(a) of the Credit Agreement).

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the U.S. Guarantee Agreement as of the day and year
first above written.

 

 

 

[NAME OF NEW GUARANTOR],

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent,

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------